 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JOSHUA HERRERA,                                        Case No. 2:17-cv-00030 TLN AC P
12
                                            Petitioner, [PROPOSED] ORDER GRANTING
13                                                      APPLICATION FOR SECOND
                    v.                                  ENLARGEMENT OF TIME WITHIN
14                                                      WHICH TO FILE AN ANSWER TO
                                                        PETITION FOR WRIT OF HABEAS
15   MUNIZ,                                             CORPUS
16                                        Respondent.
17

18         IT IS HEREBY ORDERED that the application for second enlargement of time within

19   which to file an answer to the petition for writ of habeas corpus be granted, enlarging by thirty

20   additional days the time for Respondent to file a responsive pleading and allowing Respondent to

21   and including January 4, 2019, to file such pleading.

22   DATED: December 3, 2018

23

24

25

26

27

28
                                                        1
                [Proposed] Order Granting Second Application for Extension of Time (Case #2:17-cv-00030-TLN-AC)
